Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being patentable over Williamson (US 8442259) in view of Tomiyama (US 20050226459). 

As to Claim 1, Williamson teaches a speaker diaphragm (120, Figures 2-4) comprising: a body member including a center cap part (diaphragm 120 has an inner diaphragm region 122 where the concave and convex shape, and referred as dome shape main body, col. 4 lines 21-23) and a cone part ( outer  diaphragm region 124, col 4 lines 34-46) on an outer periphery of the center cap part( since the outer diaphragm 124 extends either downwardly or upwardly from the inner diaphragm 122). Regarding the following: a ring member joined to the cone part of the body member; and an edge having an inner periphery joined to an outer periphery of the ring member or an outer periphery of the cone part, Williamson teaches the attachment of the diaphragm 120 to the suspension member 132 of the suspension system 130. The diaphragm 120 may extend from an inner diaphragm region 122, which may be, for example, dome-shaped an edge having an inner periphery joined an outer periphery of the cone part, Williamson teaches outer diaphragm region 124 and the inner suspension region 134 may overlap with and attach to each other, and together form an attachment region 140, as shown in FIG. 5, 4. See at least col. 4 lines 55-61. Williamson does not explicitly teach “…a ring member joined to the cone part of the body member; an edge having an inner periphery joined to an outer periphery of the ring member. However, Tomiyanma in related field (speaker) teaches [0026] A speaker apparatus 11 shown in FIG. 2 is provided with a vibrating plate 14 for a speaker bonding an edge 13 comprising a resin to an outer periphery of a magnesium vibrating plate 12 of a cone type. Figures 2-4.[0027] the edge 13, an inner peripheral edge 13b extended to an inner diameter portion of a loop portion 13a constituting a damper for permitting an amplitude of the magnesium vibrating plate 12 constitutes a portion of bonding to an outer peripheral edge of the magnesium vibrating plate 12.[0028] The inner peripheral edge 13b of the edge 13 is constituted by a structure having a pinching groove 13d which the outer peripheral edge of the magnesium vibrating plate 12 is brought into close contact with and fitted to. Further, [0040] teaches The inner peripheral edge 13b of the edge 13 bonded to the outer peripheral edge of the magnesium vibrating plate 12 by insert molding is constituted by a structure having the pinching groove 13d which the outer peripheral edge of the magnesium vibrating plate 12 is brought into close contact with and fitted to and the cut face of the outer periphery of the magnesium vibrating plate 12 is covered by the pinching groove 13d to prevent from being brought into 
As to Claim 2, Williamson in view of Tomiyama teaches the limitations of Claim 1, and wherein the center cap part has a dome shape diaphragm 120 has an inner diaphragm region 122 where the concave and convex shape, and referred as dome shape main body, Williamson on col. 4 lines 21-23), and regarding the following: the ring member having the same shape as the cone part is joined to a front surface or a back surface of the cone part, Tomiyama teaches 0027] the edge 13, an inner peripheral edge 13b extended to an inner diameter portion of a loop portion 13a constituting a damper for permitting an amplitude of the magnesium vibrating plate 12 constitutes a portion of bonding to an outer peripheral edge of the magnesium vibrating plate 12.[0028] The inner peripheral edge 13b of the edge 13 is constituted by a structure having a pinching groove 13d which the outer peripheral edge of the magnesium vibrating plate 12 is brought into close contact with and fitted to. Further, [0040] teaches The inner peripheral edge 13b of the edge 13 bonded to the outer peripheral edge of the magnesium vibrating plate 12 by insert molding is constituted by a structure having the pinching groove 13d which the outer peripheral edge of the magnesium vibrating plate 
As to Claim 3, Williamson in view of Tomiyama teaches the limitations of Claim 1, but does not explicitly teach further comprising: a diaphragm fixing ring joined to an outer periphery of the edge. However, Ohashi in related field (Speaker) teaches a reinforcement ring 15; and the reinforcement ring 15 is stuck and fixed to the junctional flat portion 12 from above or from under, thereby increasing the mechanical strength of the junctional flat portion 12 of the acoustic diaphragm 5. See at least abstract. It would have been obvious to one of ordinary skill in the art to further include a reinforcement ring to increase the mechanical strength of the diaphragm. 
As to Claim 5, Williamson in view of Tomiyama teaches the limitations of Claim 1 wherein the cone part having the ring member joined thereto has a rising shape that rises frontward, Williamson on Figure 6 and With reference to FIG. 6, it is noted that the outer diaphragm region 124 may be susceptible to bending motions that are perpendicular to it, but is less susceptible to in-plane motions. The resultant bending motion of the surface of the material of the diaphragm 120 will look like a sinusoidal 

2.	Claim 4 is rejected under 35 U.S.C. 103 as being patentable over Williamson ( US 8442259) in view of Tomiyama ( US 20050226459) and in further view of Hara-A ( JP-08102993)

As to Claim 4, Williamson in view of Tomiyama teaches the limitations of Claim 1, and wherein the body member and the ring member are made from a material obtained through addition of biocellulose and carbon fiber to pulp. However, speaker diaphragm made of biocellulose and carbon fiber materials are well-known in the art. Hara, A in related field (diaphragm for speakers) teaches A diaphragm at its curved surface is of a reverse dome shape formed by downwardly projecting in a dome shape. The reverse dome-type diaphragm consists of a composite material of microorganism bio-cellulose and a high-elastic fibre, including carbon fibre, or aramid fibre. The high elastic fibre is mixed with a conditioning material, including scale-shaped mica for adjusting physical properties provided by the microorganism bio-cellulose. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the 

3.	Claim 6 is rejected under 35 U.S.C. 103 as being patentable over Williamson ( US 8442259) in view of Tomiyama ( US 20050226459) and in further view of Tada ( US 20080053745). 
As to Claim 6, Williamson in view of Tomiyama teaches the limitations of Claim 1 but does not explicitly teach a headphone comprising the speaker diaphragm of claim 1. However, headphones including an electroacoustic transducers are well-known in the art. Tada in related field (speaker) teaches headphones including electroacoustic transducers. See at least abstract. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the electroacoustic transducer with improved diaphragm structure as taught by Williamson in view of Tomiyama to use a lightweight yet mechanically rigid diaphragm for compact audio devices such as headphones.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651